DETAILED ACTION

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.  
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative, Herman Paris on 24 March 2021.
This application has been amended as follows:

	Please replace claim 2 with the following:
	2.	The airbag according to claim 1, wherein the polymer having the Shore D hardness of less than 80 includes one or more types selected from the group consisting of ethylene-vinyl acetate copolymer, polyethylene, a hydrogenated styrene thermoplastic elastomer, and an ethylene-butyl acrylate copolymer.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance. Claims 1-4, 7-13, and 17-21 are allowed over the prior art. The closest applied prior art of record is US 2008/0169631 to Hill taken in combination with US 2004/0006182 to Omori or US 2008/0306216 to Sommerfeld et al.  The combination of these references teaches the airbag described in paragraphs 7-28 of the Non-Final Office Action filed 8 February 2021.  The closest applied prior art of record does not reasonably teach or suggest an 
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782